                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


VINCENT J. COLEMAN                                                                     PLAINTIFF

v.                                    Civil No. 4:18-cv-4151

CAPTAIN ADAMS,
Miller County Detention Center                                                      DEFENDANT


                                             ORDER

       Before the Court is the Report and Recommendation filed December 18, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 22. Judge Bryant recommends that Defendant’s Motion for Summary Judgment (ECF

No. 16) be granted. No party has filed objections to the Report and Recommendation, and the

time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report

and Recommendation in toto. Accordingly, Defendant’s Motion for Summary Judgement (ECF

No. 16) is GRANTED, and Plaintiff’s retaliation claim is DISMISSED WITH PREJUDICE.

Because no claims remain in this lawsuit, the Clerk of Court is directed to close this case.

       IT IS SO ORDERED, this 27th day of January, 2020.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
